DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 31-35 and 40  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Claim 40, towards the method of Invention II) or a nonelected species (Claims 31-35, towards species A or B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
driver member directly contacting the proximal face of the anvil head when the driver member is in the deployed position (Claim 27). Of note, the filed drawings (including Figs. 8-9) appear to depict the opposite scenario, where the driver member does not contact the proximal face in its deployed position;
the vertex of the distally opening acute angle being proximally located relative to the proximal member end (Claim 30). Of note, the filed drawings (including Figs. 8-9) appear to depict the opposite scenario, where the vertex is located proximally from the distal member end, but distally of the proximal member end.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	In particular, although the original version of the claims include a one-off reference to a vertex located proximally from the proximal member end, the remainder of the specification presents just the opposite configuration, with the vertex being (A) located distally from the proximal member end and/or (B) proximally from the distal end member.  See annotated Fig. 9, below.

    PNG
    media_image1.png
    742
    413
    media_image1.png
    Greyscale

Examiner-annotated Fig. 9, of the 11/05/2020 filing

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 30, the phrase “vertex of the distally opening acute angle is proximally located relative to the proximal member end” is indefinite, as from the totality of the specification (including drawings, see Fig. 9 and related drawing objections, and 35 USC 112a discussion above) the scope of the claim cannot be ascertained. A structural/geometric configuration in which the vertex is located as recited cannot be construed, so the claim scope is indefinite. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to (A) located distally from the proximal member end or (B) proximally from the distal end member.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,856,875 (hereinafter referred to as “reference”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the examined claims are either anticipated by or made obvious over the reference Patent claims, e.g. see main structural elements – stapling head, anvil, shaft, pivot, as well as functionality – first/second position and particular the relative angles of the first and second angle position. 	Note that the limitation “in the first anvil position …the proximal face extends perpendicularly thereto” of reference claim 18 fully anticipates the limitations “in the first position the proximal face is perpendicular to the central axis” (Claim 21) and “in the perpendicular position a proximal face of the anvil head is transverse to the central axis” (Claim 36), while the limitation “in the second anvil position the proximal and distal shaft axes are arranged angularly and the proximal face extends obliquely to the proximal shaft axis” of reference claim 18 fully anticipates the limitations “in the second position the proximal face is obliquely positioned relative to the central axis” (Claim 21) and “in the non-perpendicular position the proximal face is non-perpendicular to the central axis” (Claim 36).
Similar considerations apply to dependent claims 22-30 and 37-39, which relate in a one-to-one relationship to other limitations of reference claims 18-20 (e.g. “coaxial/coaxially”, “align”, etc.).

Claim Interpretations
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver member”  in claims 21-28, 36, and 39 (A-“member” is recognized as a nonce/placeholder term; B-“driver” denotes function, i.e. the function of driving; C-no structure is provided, that could perform the claimed function, in essence the language being equivalent to “means for driving”; note that provision of the location of said element is not supportive of its function, thus the recitation “disposed within …” does not change the thrust of the above analysis).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: “driver rod” (Para 0074: driver rod 353, also see Figs 8-9), or equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-30 and 36-39 are rejected under pre-AIA  35 U.S.C. 102a-b as being anticipated by US Pub 2008/0054045 issued to Milliman  et al. (hereinafter referred to as “Milliman”). 
Regarding Claim 21, Milliman discloses an apparatus 10 for stapling tissue  (Figs. 1-2, Abstract), comprising:
(a) a stapling head assembly (assembly 16 including shell 31 in Figs. 1-2; Para 0083); and
(b) an anvil (124, Figs. 55,60) configured to form staples 230  (Para 0101) advanced by the stapling head assembly, the anvil 124 comprising:
(i) an anvil head 124  (left-most portion – head – in Fig. 55) having a proximal face (proximal-most face of anvil 124, shown tangentially perpendicular to a longitudinal axis XA in Fig. 55 below. Proximal face is annotated as X250 below, proximal face oriented proximally, i.e. toward a right side of Fig. 55; alternatively, proximal face may also be identified as annotated item X200, below),
(ii) an elongate coupling member (assembly of rod 152 of Fig. 10 and trocar 157, see Fig. 14 – Paras 0094, 0096) extending along a central axis (horizontal in Figs. 10 or 14) between a distal member end (left end in Fig. 14) that couples to the anvil head 124 and a proximal member end (right end in Fig. 14) that freely terminates (see free end at the pointed proximal end of trocar 157, in particular)and is configured to releasably couple with the stapling head assembly (compare Figs. 2 as coupled, to Fig. 14 as released/uncoupled),
(iii) a pivot 164 defining a pivot axis (perpendicular to the plane of Fig. 55, through a center of pivot 164); 
(iv) a driver member (assembly of rod-shaped plunger 156 cooperating with plunger spring 158, Para 0094, Figs. 55, 60, as well as Fig. 10) movably disposed within the elongate coupling member (located in a recess of said elongate coupling member, and oriented in the horizontal direction, as shown by the arrow of Fig. 60), wherein the driver member is configured to urge (Para 0094: “. Plunger 156 includes an engagement finger 168 … to urge anvil head assembly 120 to a pivoted position at an angle to center rod 154”) the anvil head 124 from a first position (of Fig. 55) to a second position (of Fig. 59 or Fig. 60), wherein in the first position the proximal face is perpendicular to the central axis (angle between the proximal face and axis XA is 90°, regardless of which alternative interpretation X200/X250 is applied, see annotated Figs. below) and in the second position the proximal face is obliquely positioned relative to the central axis (note acute angles formed between axis XA and the proximal face, in either interpretation, particularly at vertex points XVV or XVV2).

    PNG
    media_image2.png
    645
    1139
    media_image2.png
    Greyscale

Examiner-annotated Figures 55 and 60 of Milliman


Regarding Claim 36, Milliman discloses an apparatus 10 for stapling tissue  (Figs. 1-2, Abstract), comprising:
(a) a stapling head assembly (assembly 16 including shell 31 in Figs. 1-2; Para 0083); and
(b) an anvil (124, Figs. 55,60) configured to form staples 230  (Para 0101) advanced by the stapling head assembly, the anvil 124 comprising:
(i) an anvil head 124  (left-most portion – head – in Fig. 55) 
(ii) an elongate coupling member (assembly of rod 152 of Fig. 10 and trocar 157, see Fig. 14 – Paras 0094, 0096) extending proximally (horizontally, along axis XA as annotated in Figs. 10 or 14 above) from the anvil head and having a distal member portion (left portion in Fig. 14, annotated as DMP in Fig. 59 above) and a proximal member portion (portion extending from the distal member portion DMP proximally, i.e. toward the right as oriented in Fig. 14 or 55, 59-60)  defining a central axis (XA, as annotated above),
(iii) a pivot 164 coupling the anvil head to the distal member portion and defining a pivot axis(perpendicular to the plane of Fig. 55, through a center of pivot 164), and
(iv) a driver member (assembly of rod-shaped plunger 156 cooperating with plunger spring 158, Para 0094, Figs. 55, 60, as well as Fig. 10) movably disposed within the elongate coupling member (located in a recess of said elongate coupling member, and oriented in the horizontal direction, as shown by the arrow of Fig. 60), wherein the anvil head is configured to pivot relative to the elongate coupling member about the pivot axis in a first pivot direction (as shown by the CCW rotation arrow at the top of Fig. 59) from a perpendicular position (of Fig. 55) to a non-perpendicular position(of Fig. 59 or Fig. 60),, wherein in the perpendicular position a proximal face (proximal-most face of anvil 124, shown tangentially perpendicular to a longitudinal axis XA in Fig. 55 above. Proximal face is annotated as X250 above, proximal face oriented proximally, i.e. toward a right side of Fig. 55; alternatively, proximal face may also be identified as annotated item X200, above) of the anvil head is transverse to the central axis (angle between the proximal face and axis XA is 90°, thus transverse, regardless of which alternative interpretation X200/X250 is applied, see annotated Figs. above) and in the non-perpendicular position, the proximal face is non-perpendicular to the central axis  XA (note acute angles formed between axis XA and the proximal face, in either interpretation, particularly at vertex points XVV or XVV2), wherein the driver member is movable (compare Figs. 55 with 59 and 60) relative to the elongate coupling member to urge (Para 0094: “. Plunger 156 includes an engagement finger 168 … to urge anvil head assembly 120 to a pivoted position at an angle to center rod 154”) the anvil head from the perpendicular position (of Fig. 55)  toward the non-perpendicular position (of Fig. 59 or 60).

Regarding Claim 22 and 38 (similar limitations, different dependency) , Milliman further teaches that the pivot is offset from the central axis (see Fig. 55, where the offset is approximately a quarter shaft diameter, under central axis XA).
Regarding Claim 23, Milliman further teaches that the driver member 156 includes a rod (is rod-shaped, as it is elongated in the same direction as central axis XA, see annotated Fig. 55 above) that extends coaxially with the central axis.
Regarding Claim 24, Milliman further teaches that anvil head 124 further includes a proximally extending connector (PEC, as annotated above) that pivotably couples (via pivot 164) the anvil head 124 to the distal member end (compare Figs. 55, 59-60). 
Regarding Claim 25, Milliman further teaches that driver member 156 is translatable along the central axis XA (compare Figs. 55 and 59 or 60, also see horizontal arrow pointed to the left, in Fig. 59).
Regarding Claim 26, Milliman further teaches that driver member 156 is configured to extend distally (i.e. towards the left, in Figs. 55, 59, 60) beyond the distal member end in a deployed position (see a distal end of “engagement finger 168” of rod 156 extending distally/leftward beyond a distal-most point of the distal member end, in Fig. 59 or 60).
Regarding Claim 27, Milliman further teaches that driver member contacts the proximal face in the deployed position (note contact in both Figs. 59 or 60, between the driver member and the proximal face, according to the first interpretation of the “proximal face”, see above).
Regarding Claim 28, Milliman further teaches that driver member includes a distally facing cam surface (contact surface of the distal finger 168 of driver member 156, sliding against the proximal face in Figs. 59 or 60) configured to engage the proximal face in the deployed position (Fig. 59 or 60, according to the first interpretation of the “proximal face”, see above).
Regarding Claim 29, Milliman further teaches that the proximal face defines a distally opening acute angle between the central axis and the proximal face (either angle annotated in Fig. 60 above, is acute and distally opening, i.e. at vertex XVV or XVV2).
Regarding Claim 30, Milliman further teaches that a vertex of the distally opening acute angle is proximally located relative to the distal (see discussion under 35 USC 112a above) member end (in Fig. 59 or particularly in the annotated Fig. 60, a vertex is located to the right side of, i.e. proximally from the distal member end which is located relatively to its left; equally, the vertex is also located to the left side, i.e. distally, from the proximal member end which is located to its right).
Regarding Claim 37, Milliman further teaches that the distal member portion is positioned perpendicular (i.e. along axis XT, as annotated in Fig. 59 above) to the proximal member portion (which is oriented along axis XA).
Regarding Claim 39, Milliman further teaches that the driver member 156 is disposed within the proximal member portion (particularly collocated with spring 158, in the recess of the proximal member portion, see Figs. 55, 59-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20120253367 by YAMAKAWA teaches limitations of all claims, including that shaft 30A-F is made of multiple portions (including first, second, see Figs. 1-4F), wherein multiple pivots defining multiple pivot axes are provided to enable pivoting of anvil head 18 in various directions (including rotations in 3D of various angle ranges, including opposite rotations, see Figs. 1-4F; also note in Para 0048: “swingable”, “any direction”, “angle range”).
    PNG
    media_image3.png
    459
    678
    media_image3.png
    Greyscale

Fig. 3 of US Pub 20120253367 by YAMAKAWA

US Pub 20120211544 by Olson teaches limitations of all claims, including that an anvil 26 pivoting between a first/perpendicular position (Fig. 2) and a second/non-perpendicular/oblique position (Fig. 5). 
    PNG
    media_image4.png
    385
    384
    media_image4.png
    Greyscale

Figs. 2 and 5 of US Pub 20120211544 by Olson
US Pub 20110101065 by Milliman teaches limitations of all claims, including that an anvil pivoting between a first/perpendicular position (Fig. 64B) and a second/non-perpendicular/oblique position (Fig. 64). 
    PNG
    media_image5.png
    934
    805
    media_image5.png
    Greyscale

Examiner-annotated Figures Figs. 64 and 64B of Milliman-65
US Pat 5588579 by Schnut et al teaches limitations of all claims, including that a driver member 110/114 (spring) operates as recited, to change an anvil position from perpendicular (Fig. 2) to non-perpendicular (Fig. 13). 
    PNG
    media_image6.png
    944
    1036
    media_image6.png
    Greyscale
 
Examiner-annotated Figures 12-13 of Schnut
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/            Primary Examiner, Art Unit 3731